DETAILED ACTION
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a similar polymerizable composition, the prior art does not teach or reasonably suggest a composited as set forth in claim 1 containing each of the compounds set forth in claim 10 in combination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 12-15, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al., USPGPub. No. 2007/0272825.
Regarding claims 1, 6, 8, 9, 13, and 14, Xu teaches a nanoimprint patterning method comprising placing a photo-curable composition on a substrate, bringing the composition into contact with a mold, and irradiating the composition with light to form a pattern on the substrate (¶ [0005]-[0008] and Fig. 2-3). Xu teaches that the composition may comprise a polymerizable monomer (¶ [0044]), a polymerization initiator (¶ [0044]), and the fluorine-containing surfactant such as FSO-100 (¶ [0061]). Note that the FSO-100 taught by Xu meets the limitations of claims 8, 9, 13, and 14 (¶ [0061]).
The teachings of Xu differ from the present invention in that although Xu teaches that the mold release energy may be lowered by incorporating a fluorinated surfactant, Xu does not teach any specific water contact angle for the cured material. Xu does, however, explain that one must balance the amount of fluorine in the surfactant and the amount of fluorine-containing surfactant in the composition so as to lower mold release energy without making the composition too hydrophobic, as wetting characteristics and mold fill time will suffer if too much hydrophobic material is present on the surface of the imprint material (¶ [0078]). As the water contact angle of a material is a measure of its hydrophobicity or hydrophilicity, one of ordinary skill in the art would have understood that a teaching to avoid too much hydophobicity on the surface of the product was equivalent to a teaching to avoid too high of a contact angle. Given Xu's teaching of the necessity to avoid excessive hydrophobicity, it would have been obvious to one of ordinary skill in the art to determine the optimum degree of hydrophobicity (and, by extension, water contact angle). Note that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see MPEP 2144.05.

Regarding claim 2, Xu teaches that the mold may be made from quartz (¶ [0026]).

Regarding claim 3, Xu teaches the creation of recessed and raised portions (Fig. 3, 6, ¶ [0007]). 

Regarding claims 4 and 15, Xu teaches that the imprint pattern may be used as an etch mask on a semiconductor surface (¶ [0007]).

Regarding claim 5, Xu teaches that the initiator may be present in an amount of 3% by weight (¶ [0044]) and that the fluorine-containing surfactant may be present in an amount of 0.05 – 5% by weight, with the remainder being primarily the polymerizable monomer (¶ [0057]). 

Regarding claim 7, Xu teaches a viscosity of 0.5-20 cPs (¶ [0024]), or 11 cPs specifically (¶ [0044]). Although Xu does not teach any specific temperature at which the viscosity is to be measured, one of ordinary skill in the art would have understood that lacking any specific teaching regarding temperature, it would be obvious to measure the viscosity at room temperature (i.e. approximately 23 C).
 
Regarding claim 12, Xu teaches the use of a silicon substrate (¶ [0026]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu, as applied above, in view of Fujie et al., JP2010206189, cited herein according to machine translation.
Regarding claim 11, the teachings of Xu differ from the present invention in that although Xu teaches the presence of initiators, Xu does not specifically teach 2,2-dimethoxy-2-phenylacetophenone or 2-methyl-1-[4-(methylthio)phenyl]-2-morpholinopropan-1-one. Fujie, however, teaches a similar nanoimprint composition, and teaches the use of Irgacure 651 (a trade name for 2,2-dimethoxy-2-phenylacetophenone) (¶ [0111]), or 2-methyl-1-[4-(methylthio)phenyl]-2-morpholinopropan-1-one (¶ [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 2,2-dimethoxy-2-phenylacetophenone or 2-methyl-1-[4-(methylthio)phenyl]-2-morpholinopropan-1-one as the initiators of Xu, as Fujie explicitly teaches both compounds to be appropriate initiators for such nanoimprint compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785